Citation Nr: 1811926	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and L.C.


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from August 1979 to August 1980.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2016, the Veteran and L.C. testified at a videoconference hearing before the undersigned Veterans Law Judge. 

To reflect the diagnoses of PTSD and depression, the previously adjudicated issue of entitlement to service connection for PTSD has been broadened, as reflected above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the record through September 2016 testimony.  It is referred to the Agency of Original Jurisdiction (AOJ) for further development and adjudication.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran has current psychiatric diagnoses of PTSD and depression.   

2.  The Veteran was subjected to military sexual trauma (MST) in service. 

3.  The Veteran's current psychiatric symptoms were caused by the MST.


CONCLUSION OF LAW

The criteria for service connection for PTSD and depression have been met.  38 U.S.C. §§ 1110, 1154(b) (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preponderance of the evidence weighs in favor of service connection for the Veteran's acquired psychiatric disorder.  The Veteran's August 1979 enlistment examination indicated no mental health abnormalities; further, although the Veteran testified to pre-service sexual abuse, his therapist opined that the Veteran had no manifestation of a psychiatric disorder before he began service.  See service medical records; September 2016 testimony.  During service, the Veteran was subjected to MST, which the Veteran has consistently and credibly reported throughout his treatment record and claims history (details omitted to avoid retraumatization).  See DD-214; May 2012 statement; June 2012 application; February 2014 correspondence; May 2015 correspondence; August 2016 correspondence; September 2016 testimony.  Post-separation, the Veteran experienced psychiatric symptoms including, but not limited to: nightmares, flashbacks, anger outbursts, relationship barriers, difficulty tolerating pressure, and difficulty maintaining substantially gainful employment; these symptoms were diagnosed as PTSD and depression due to the in-service MST.  See September 2016 testimony.  The direct relationship between the Veteran's psychiatric symptoms and his in-service trauma is undeniable and thoroughly supported by his routine, mental health provider.  Id.  As such, the Board finds the Veteran's acquired psychiatric disorder to be etiologically related to his service.


ORDER

Entitlement to service connection for PTSD and depression is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


